ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on appeal of an Order of Eviction dated January 21 (sic), 2015, Honorable Dana Runsabove presiding. The Order on appeal is dated and filed on January 22, 2015.
This Petition is denied on the following basis:
1. The Order appealed from is not a final order. Paragraphs 2 and 3 of the Judgment order (Appellants herein) to file responsive documents within ten business days of the order. Further, a hearing is set for February 23, 2015 on the Petitioner’s complaint. Reference Order, January 22, 2015. The question before us is governed by CCOJ Title II, § 202, which states in relevant part: “Jurisdiction of Court of Appeals. The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.” There is not yet a final Order or judgment in this case.
2. The Petition for Review states no basis for review. It simply asks for additional time to comply with the Court’s order. *186Under CCOJ, Title II, § 207(b), the Petition for Review ,.. shall contain a short statement why the Petition should be granted. This Petition merely seeks additional time to comply with the Court Order.
BASED UPON THE FOREGOING, IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Petition for Review is hereby denied. Further, the stay of Judgment/Order pending appeal is vacated.